      Case 5:18-cv-05062-EJD Document 129 Filed 05/21/20 Page 1 of 21



 1   LIEFF CABRASER HEIMANN                  AHDOOT & WOLFSON, PC
      & BERNSTEIN, LLP                       Tina Wolfson (SBN 174806)
 2   Michael W. Sobol (SBN 194857)           twolfson@ahdootwolfson.com
     msobol@lchb.com                         Theodore Maya (SBN 223242)
 3   Melissa Gardner (SBN 289096)
     mgardner@lchb.com                       tmaya@ahdootwolfson.com
     Michael Levin-Gesundheit (SBN 292930)   Brad King (SBN 274399)
 4                                           bking@ahdootwolfson.com
     mlevin@lchb.com
     275 Battery Street, 29th Floor          10728 Lindbrook Drive
 5   San Francisco, CA 94111                 Los Angeles, CA 90024
     Telephone: 415.956.1000                 Telephone: 310.474.9111
 6   Facsimile: 415.956.1008                 Facsimile: 310.474.8585
 7   LIEFF CABRASER HEIMANN
      & BERNSTEIN, LLP
 8   Nicholas Diamand (pro hac vice)
     ndiamand@lchb.com
 9   250 Hudson Street, 8th Floor
     New York, NY 10013
10   Telephone: 212.355.9500
     Facsimile: 212.355.9592
11   Interim Co-Lead Class Counsel
12                            UNITED STATES DISTRICT COURT
13                         NORTHERN DISTRICT OF CALIFORNIA
14                                     SAN JOSE DIVISION
15

16                                           Case No. 5:18-cv-05062-EJD
     IN RE GOOGLE LOCATION HISTORY
17   LITIGATION                              NOTICE OF MOTION AND MOTION FOR
                                             LEAVE TO FILE MOTION FOR
18                                           RECONSIDERATION OF DISMISSAL
                                             ORDER; MEMORANDUM OF POINTS AND
19                                           AUTHORITIES
20

21

22

23

24

25

26

27

28
                                                           MOTION FOR LEAVE TO FILE MOTION FOR
                                                                             RECONSIDERATION
                                                                       CASE NO. 5:18-CV-05062-EJD
          Case 5:18-cv-05062-EJD Document 129 Filed 05/21/20 Page 2 of 21



 1                                                   TABLE OF CONTENTS
 2                                                                                                                                     Page
 3
     MEMORANDUM OF POINTS AND AUTHORITIES ............................................................. 1
 4
     I.       INTRODUCTION ........................................................................................................... 1
 5
     II.      PROCEDURAL BACKGROUND .................................................................................. 2
 6   III.     LEGAL STANDARD ...................................................................................................... 3
 7   IV.      ARGUMENT ................................................................................................................... 3
     A.       The Ninth Circuit’s pivotal Facebook decision is instructive on all aspects of this
 8
              Court’s Dismissal Order................................................................................................... 4
 9                      1.         Facebook instructs that there is a privacy interest in collected
                                   cumulative data. ....................................................................................... 5
10
                        2.         Facebook instructs that privacy statutes should be construed in
11                                 accordance with their paramount objectives. ........................................... 6
12   B.       The Dismissal Order cannot be Squared with Facebook or the Requirements of
              Federal Rule 12(b). .......................................................................................................... 7
13
                        1.         The Court should reconsider dismissal of Plaintiffs’ common law
14                                 and constitutional privacy claims. ............................................................ 7
                        2.         The Court should reconsider dismissal of Plaintiffs’ CIPA claims. ...... 11
15
     V.       CONCLUSION .............................................................................................................. 14
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                              MOTION FOR LEAVE TO FILE MOTION FOR
                                                                                                                RECONSIDERATION
                                                                                                         CASE NO. 5:18-CV-05062-EJD
       Case 5:18-cv-05062-EJD Document 129 Filed 05/21/20 Page 3 of 21



 1                                                    TABLE OF AUTHORITIES
 2                                                                                                                                       Page(s)
 3   Cases
 4   Abada v. Charles Schwab & Co., Inc.,
       127 F. Supp. 2d 1101 (S.D. Cal. 2000) .................................................................................... 3
 5
     Carpenter v. United States,
 6     138 S. Ct. 2206 (2018) ................................................................................................. 6, 11, 13
     City of L.A. v. Santa Monica Baykeeper,
 7     254 F.3d 882 (9th Cir. 2001).................................................................................................... 3
 8   City of San Jose v. Monsanto Co.,
       No. 15-03178, 2017 WL 6039670 (N.D. Cal. Dec. 6, 2017) ................................................... 3
 9
     Fredenburg v. City of Fremont,
10     119 Cal. App. 4th 408 (2004) ................................................................................................ 13
11   Hill v. NCAA,
       7 Cal. 4th 1 (1994) ................................................................................................................... 6
12
     In re Facebook, Inc. Internet Tracking Litig.,
13      263 F. Supp. 3d 836 (N.D. Cal. 2017) ..................................................................................... 5
     In re Facebook, Inc. Internet Tracking Litigation,
14      956 F.3d 589 (9th Cir. 2020)........................................................................................... passim
15   In re Intuitive Surgical Sec. Litig.,
        No. 13-01920, 2014 WL 7146215 (N.D. Cal. Dec. 15, 2014) ................................................. 3
16
     Melancon v. Texaco, Inc.,
17    659 F.2d 551 (5th Cir.1981)..................................................................................................... 3
18   Statutes
     28 U.S.C. § 1292(b) ..................................................................................................................... 2
19
     Cal. Pen. Code § 637.7 ................................................................................................... 11, 12, 13
20
     Cal. Penal Code §§ 630 et seq............................................................................................. passim
21   Rules
22   Civ. L.R. 7-9 ................................................................................................................... i, 3, 6, 11

23   Fed. R. Civ. P. 12(b) .......................................................................................................... 1, 8, 12
     Other Authorities
24
     Civ. L.R. 7-9(c) ............................................................................................................................ 6
25
     S.B. 1667, Stats. 1998, ch. 449 .................................................................................................. 11
26   Stuart A. Thompson and Charlie Warzel, Twelve Million Phones, One Dataset, Zero Privacy,
       New York Times (Dec. 19, 2019), available at
27
       https://www.nytimes.com/interactive/2019/12/19/opinion/location-tracking-cell-phone.html ... 10
28
                                                                                                   MOTION FOR LEAVE TO FILE MOTION FOR
                                                                                                                     RECONSIDERATION
                                                                                                              CASE NO. 5:18-CV-05062-EJD
      Case 5:18-cv-05062-EJD Document 129 Filed 05/21/20 Page 4 of 21



 1                              NOTICE OF MOTION AND MOTION
 2   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3          PLEASE TAKE NOTICE that Plaintiffs hereby move under Civil Local Rule 7-9(a) for

 4   leave to file a motion for reconsideration of the Court’s December 19, 2019 Order Granting

 5   Defendant’s Motion to Dismiss (ECF No. 113).

 6          This motion is based on this Notice of Motion and Motion; the accompanying

 7   Memorandum of Points and Authorities; all papers and records on file in this case; and such other

 8   matters as the Court may consider. Should the Court grant Plaintiffs’ Motion for Leave to file a

 9   Motion for Reconsideration, Plaintiffs respectfully request that the Court deem the accompanying

10   Memorandum of Points and Authorities in support of the Motion for Leave as Plaintiffs’

11   Memorandum of Points and Authorities in support of reconsideration.

12
     Dated: May 21, 2020                   Respectfully Submitted,
13
                                                   /s Michael W. Sobol
14
                                           Michael W. Sobol (SBN 194857)
15                                         msobol@lchb.com
                                           Melissa Gardner (SBN 289096)
16                                         mgardner@lchb.com
                                           Michael Levin-Gesundheit (SBN 292930)
17                                         mlevin@lchb.com
                                           LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
18                                         275 Battery Street, 29th Floor
                                           San Francisco, CA 94111-3339
19                                         Telephone: 415.956.1000
                                           Facsimile: 415.956.1008
20
                                                   /s Tina Wolfson
21
                                           Tina Wolfson (SBN 174806)
22                                         twolfson@ahdootwolfson.com
                                           Theodore Maya (SBN 223242)
23                                         tmaya@ahdootwolfson.com
                                           Brad King (SBN 274399)
24                                         bking@ahdootwolfson.com
                                           AHDOOT & WOLFSON, PC
25                                         10728 Lindbrook Drive
                                           Los Angeles, CA 90024
26                                         Telephone: 310.474.9111
                                           Facsimile: 310.474.8585
27

28
                                                                     MOTION FOR LEAVE TO FILE MOTION FOR
                                                   -i-                                 RECONSIDERATION
                                                                                 CASE NO. 5:18-CV-05062-EJD
     Case 5:18-cv-05062-EJD Document 129 Filed 05/21/20 Page 5 of 21



 1                               Nicholas Diamand (admitted pro hac vice)
                                 ndiamand@lchb.com
 2                               LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                 250 Hudson Street, 8th Floor
 3                               New York, NY 10013
                                 Telephone: 212.355.9500
 4                               Facsimile: 212.355.9592
 5                               Interim Co-Lead Class Counsel
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       MOTION FOR LEAVE TO FILE MOTION FOR
                                       - ii -                            RECONSIDERATION
                                                                   CASE NO. 5:18-CV-05062-EJD
          Case 5:18-cv-05062-EJD Document 129 Filed 05/21/20 Page 6 of 21



 1                         MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.       INTRODUCTION

 3            Plaintiffs respectfully request leave pursuant to Civil Local Rule 7-9(b) to file a motion

 4   for reconsideration of the Court’s Order Granting Defendant’s Motion to Dismiss (ECF No. 113,

 5   “Dismissal Order”).

 6            The Ninth Circuit’s April 9, 2020, opinion in In re Facebook, Inc. Internet Tracking

 7   Litigation, 956 F.3d 589 (9th Cir. 2020) articulated standards for the legal sufficiency of the same

 8   claims at issue in Plaintiffs’ Consolidated Amended Class Action Complaint (ECF No. 80,

 9   “Complaint”), which, Plaintiffs respectfully submit, require the Court to reconsider its Dismissal

10   Order. Facebook clarifies that class action claims of mass digital surveillance are adequately

11   pleaded upon allegations that a defendant, without authorization, collected “broad swaths of

12   personal information,” such that the mass collection “itself is sensitive,” and regardless of

13   whether singular bits of that information would, in isolation, independently give rise to a

14   reasonable expectation of privacy. Facebook also stands for the proposition that in interpreting

15   privacy statutes, courts should liberally construe those laws in light of their goal to protect

16   individuals from surveillance, rather than to protect individuals only from certain technologies

17   existing at the time of statutory adoption.

18            The Dismissal Order inferred limitations on Google’s collection of location data by failing

19   to accept Plaintiffs’ allegations regarding the ubiquity of Google apps and how they are used,

20   leading the Court incorrectly to conclude that Google captured only “bits and pieces” of

21   information insufficient to implicate a cognizable privacy interest under California law and that

22   Plaintiffs did not allege that Google tracks consumers’ “movement” so as to support the claim

23   under the California Invasion of Privacy Act, Cal. Penal Code §§ 630 et seq. (“CIPA”). The

24   intervening authority embodied by Facebook requires the Court to consider anew the sufficiency

25   of the allegations in the Complaint with respect to all claims. Plaintiffs respectfully submit that

26   the allegations of the Complaint describe the same kind of mass surveillance, achieved through

27   unauthorized acquisition of “broad swaths” of private data, which the Ninth Circuit ruled satisfies

28   the pleading requirements of Rule 12(b)(6) (particularly when appropriately making all
                                                                       MOTION FOR LEAVE TO FILE MOTION FOR
                                                     -1-                                 RECONSIDERATION
                                                                                   CASE NO. 5:18-CV-05062-EJD
       Case 5:18-cv-05062-EJD Document 129 Filed 05/21/20 Page 7 of 21



 1   reasonable inferences in favor of Plaintiffs as the non-moving party).
 2          Plaintiffs respectfully request that the Court reconsider the dismissal of all three claims
 3   pleaded in the Complaint, and enter an order denying Google’s Motion to Dismiss, or
 4   alternatively, enter an order granting leave to amend all claims in the Complaint to address the
 5   concerns animating Facebook.
 6   II.    PROCEDURAL BACKGROUND
 7          Plaintiffs filed the Complaint (ECF No. 80) on April 29, 2019. The Court heard argument
 8   on Google’s Motion to Dismiss the Complaint (ECF Nos. 87, 93, 98, 119) on November 21,
 9   2019. In the Dismissal Order dated December 19, 2019 (ECF No. 113), the Court dismissed all
10   three of Plaintiffs’ claims based upon Google’s tracking the movements of its users without their
11   consent, terminating claims brought by five named Plaintiffs to enforce consumer privacy rights.
12   The Court dismissed Plaintiffs’ claims under the California Constitution and common law tort of
13   intrusion upon seclusion, and granted leave to amend those claims “to cure the deficiencies
14   addressed in [the Dismissal] Order,” including to allege “specific places [Plaintiffs] went”
15   because, as the Court concluded, “comprehensive data collection is not at issue here.” Dismissal
16   Order at 18-19. The Court dismissed Plaintiffs’ CIPA claims with prejudice, holding that as a
17   matter of law, CIPA does not apply to the “storage” of geolocation data, and only applies where
18   the defendant attaches tracking devices to automobiles or comparable motorized machines. Id. at
19   10-13, 19.
20          On January 27, 2020, Plaintiffs requested that the Court certify the Dismissal Order for
21   interlocutory review under 28 U.S.C. § 1292(b) (ECF Nos. 120-122). On April 9, 2020, the
22   Ninth Circuit Court of Appeals issued its opinion in In re Facebook, Inc. Internet Tracking
23   Litigation, 956 F.3d 589 (9th Cir. 2020), which Plaintiffs submitted as supplemental authority on
24   April 13, 2020 (ECF No. 125). On April 15, 2020, the Court denied Plaintiffs’ request for
25   § 1292(b) certification (ECF No. 126). On April 16, 2020, the Ninth Circuit granted a 30-day
26   extension of time, until May 26, 2020, for Facebook to file a petition for panel rehearing or
27   rehearing en banc (In re Facebook, No. 17-17486, ECF No. 87). On April 24, 2020 the Court
28   approved a stipulation by the parties to postpone the filing of a further amended complaint until
                                                                     MOTION FOR LEAVE TO FILE MOTION FOR
                                                    -2-                                RECONSIDERATION
                                                                                 CASE NO. 5:18-CV-05062-EJD
      Case 5:18-cv-05062-EJD Document 129 Filed 05/21/20 Page 8 of 21



 1   30 days after a ruling on this request for leave to file a motion for reconsideration, or if leave is
 2   granted, until 30 days after a ruling on Plaintiffs’ motion for reconsideration (ECF No. 128).
 3   III.   LEGAL STANDARD
 4          Local Rule 7-9(b)(2)-(3) authorizes a party to seek leave to file a motion for
 5   reconsideration based, inter alia, upon “a change of law occurring after the time of such order” or
 6   “[a] manifest failure by the Court to consider material facts or dispositive legal arguments which
 7   were presented to the Court before such interlocutory order.”
 8          While Local Rule 7-9(b) delineates limited circumstances for a party to seek leave to file a
 9   motion for reconsideration, “[a] district court may reconsider and reverse a previous interlocutory
10   decision for any reason it deems sufficient, even in the absence of new evidence or an intervening
11   change in or clarification of controlling law.” In re Intuitive Surgical Sec. Litig., No. 13-01920,
12   2014 WL 7146215, at *2 (N.D. Cal. Dec. 15, 2014) (quoting Abada v. Charles Schwab & Co.,
13   Inc., 127 F. Supp. 2d 1101, 1102 (S.D. Cal. 2000)). As this Court noted in its order denying
14   Plaintiffs’ request for interlocutory review of the Dismissal Order, “[t]o the extent Plaintiffs
15   disagree with the Court’s application of the law to the facts, the proper vehicle is a motion for
16   reconsideration.” ECF No. 126, at 5, citing City of San Jose v. Monsanto Co., No. 15-03178,
17   2017 WL 6039670, at *1 (N.D. Cal. Dec. 6, 2017). The Court’s reference to that avenue of relief
18   is consistent with the Federal Rules of Civil Procedure, because any order “that adjudicates fewer
19   than all the claims,” as is the case for the Court’s Dismissal Order, “does not end the action” and
20   thus “may be revised at any time before the entry of a judgment.” See also City of L.A. v. Santa
21   Monica Baykeeper, 254 F.3d 882, 885 (9th Cir. 2001) (“As long as a district court has jurisdiction
22   over the case, then it possesses the inherent procedural power to reconsider . . . or modify an
23   interlocutory order for cause seen by it to be sufficient.” (quoting Melancon v. Texaco, Inc., 659
24   F.2d 551, 553 (5th Cir.1981))).
25   IV.    ARGUMENT
26          The Ninth Circuit’s intervening controlling authority in Facebook compels this Court to
27   reconsider the Dismissal Order for each claim alleged in the Complaint. First, Facebook
28   mandates that, drawing appropriate inferences from the allegations and evidence presented on the
                                                                       MOTION FOR LEAVE TO FILE MOTION FOR
                                                     -3-                                 RECONSIDERATION
                                                                                   CASE NO. 5:18-CV-05062-EJD
      Case 5:18-cv-05062-EJD Document 129 Filed 05/21/20 Page 9 of 21



 1   scope and nature of Google’s data collection, Plaintiffs’ intrusion upon seclusion and California
 2   constitutional invasion of privacy claims are properly pled. Second, Facebook confirms that the
 3   Court too narrowly interpreted the scope and purpose of the California Invasion of Privacy Act
 4   (“CIPA”) when it cabined the prohibitions against person-tracking to the automobile tracking
 5   technology existing at the time of the statute’s adoption rather than, as the Ninth Circuit in
 6   Facebook directs, adopting a statutory construction that recognizes the California Legislature’s
 7   intent to protect persons from surveillance technologies as they evolve over time.
 8           Even if the Court is unpersuaded that Facebook warrants reconsideration and reversal of
 9   the Dismissal Order, Plaintiffs respectfully submit that reconsideration is justified on the grounds
10   that the Court: (a) did not consider the full complement of facts alleged in the Complaint; and
11   (b) did not draw all reasonable inferences based on those allegations in Plaintiffs’ favor, as
12   required when deciding a Rule 12(b) motion. Specifically, Plaintiffs’ allegations detail how,
13   without consent, Google stored vast amounts of detail about Plaintiffs’ geolocations giving rise to
14   common law and constitutional privacy harms, and that by using that stored data, Google
15   determined Plaintiffs’ “movements” in violation of CIPA.
16           A.      The Ninth Circuit’s pivotal Facebook decision is instructive on all aspects of
                     this Court’s Dismissal Order.
17

18           The Ninth Circuit now has clarified the breadth of privacy interests implicated by
19   Plaintiffs’ claims. As explained below, Facebook holds that where, as here, plaintiffs allege that
20   a defendant, without consent, collects broad swaths of the plaintiffs’ personal information—more
21   than enough to determine their movements over time and create profiles of their habits and
22   activities—the plaintiffs are not required to identify specific bits of that trove of data that are
23   especially sensitive to properly plead intrusion upon seclusion and California constitutional
24   invasion of privacy claims. Facebook also is instructive with respect to Plaintiffs’ statutory claim
25   for violation of CIPA, because it underscores the centrality of the Legislature’s paramount
26   objectives in applying privacy statutes to modern day technology.
27

28
                                                                        MOTION FOR LEAVE TO FILE MOTION FOR
                                                      -4-                                 RECONSIDERATION
                                                                                    CASE NO. 5:18-CV-05062-EJD
         Case 5:18-cv-05062-EJD Document 129 Filed 05/21/20 Page 10 of 21



 1                   1.      Facebook instructs that there is a privacy interest in collected
                             cumulative data.
 2

 3            The Facebook plaintiffs alleged that Facebook tracked a large portion of their online

 4   browsing histories, without consent, when they logged out of Facebook and visited websites that

 5   had installed “plug-ins, such as Facebook’s ‘Like’ button.” In re Facebook, 956 F.3d 589, 595-

 6   97. Because an estimated 7 million websites incorporate Facebook social plug ins, the plaintiffs

 7   alleged this conduct garnered Facebook “a comprehensive browsing history of an individual, no

 8   matter how sensitive the websites visited,” and allowed Facebook to “compile a ‘vast repository

 9   of personal data.’” Id. at 603. Like Plaintiffs here, the Facebook plaintiffs sought to vindicate

10   their privacy rights by pleading claims for intrusion upon seclusion and for violation of

11   California’s constitutional safeguards. Id. at 601. Like Google, Facebook was accused of

12   significant, rather than continuous, collection of private information, which when accumulated

13   enabled the defendant to profile and track consumers’ activities. Id. This Court dismissed the

14   Facebook plaintiffs’ privacy claims with prejudice, reasoning that the plaintiffs had “not

15   established that they have a reasonable expectation of privacy in the URLs of the pages they

16   visit” because such collection is “part of routine internet functionality and can be easily1

17   blocked.” In re Facebook, Inc. Internet Tracking Litig., 263 F. Supp. 3d 836, 846 (N.D. Cal.

18   2017).

19            The Ninth Circuit reversed. In re Facebook, 956 F.3d at 596. In rejecting Facebook’s

20   argument that plaintiffs had to allege “specific, sensitive information that Facebook collected,”

21   rather than “more general allegation[s] that Facebook acquired ‘an enormous amount of

22   individualized data,’” the Ninth Circuit held that “[t]he question is not necessarily whether [the]

23   [p]laintiffs maintained a reasonable expectation of privacy in the information in and of itself.” Id.

24   at 603 (emphasis added). Instead, courts should “examine whether the data”—i.e., the cumulative

25
     1
26    Here, on the other hand, Google purposefully made it difficult to stop its surveillance. As the
     Court found, Plaintiffs alleged that Google “told users they could ‘turn off Location History at
27   any time’ and that, with Location History off, ‘the places you go are no longer stored,” while
     “[i]n reality . . . even when ‘Location History’ was ‘off,’ [Google] captured and kept a record of
28   Plaintiffs’ location information.” Dismissal Order at 2.
                                                                      MOTION FOR LEAVE TO FILE MOTION FOR
                                                     -5-                                RECONSIDERATION
                                                                                  CASE NO. 5:18-CV-05062-EJD
         Case 5:18-cv-05062-EJD Document 129 Filed 05/21/20 Page 11 of 21



 1   collection of information—“itself is sensitive and whether the manner it was collected—after
 2   users had logged out—violates social norms.” Id. (emphasis in original). The court remarked
 3   that recent precedents, including Carpenter v. United States, 138 S. Ct. 2206 (2018) (also invoked
 4   by Plaintiffs here2) “stand for the proposition that individuals maintain the expectation that
 5   entities will not be able to collect such broad swaths of personal information absent consent.” Id.
 6   at 604 n.7 (emphasis added).
 7            Ultimately, the Ninth Circuit concluded that the case should not have been dismissed on
 8   the pleadings because “there remain[ed] material questions of fact as to whether a reasonable
 9   individual would find” his or her collected web browsing history, given the profiling and online
10   location tracking such collection allows, “sensitive and confidential” under California law. Id. at
11   603 (citing Hill v. NCAA, 7 Cal. 4th 1, 36 (1994)). Facebook thus instructs that there is no “need
12   to identify specific, sensitive information” collected to properly state a claim under California law
13   for intrusion upon seclusion or constitutional invasion of privacy, so long as plaintiffs allege that,
14   as here, the defendant collected a wide swatch of personal information without consent (here,
15   after turning off Location History). In re Facebook, 956 F.3d at 603. The Ninth Circuit made
16   clear that a court should evaluate whether the total universe of information collected qualifies as
17   “sensitive” and “whether the manner it was collected . . . violates social norms.” Id.
18                   2.     Facebook instructs that privacy statutes should be construed in
                            accordance with their paramount objectives.
19

20            Facebook counsels in favor of broadly interpreting privacy statutes such as CIPA.3
21   Indeed, the Ninth Circuit indicated in connection with an analogous privacy statute (the
22   Electronic Communications Privacy Act, “ECPA”) that, in the context of evolving technology,
23

24   2
       See Pls.’ Opp’n to Google’s Mot. to Dismiss at 15, ECF No. 93; Compl. ¶¶ 2, 82, 84, 124, 132,
25   139.
     3
       Facebook is “a change in law occurring after” the Court’s Dismissal Order. L.R. 7-9(b)(2).
26   Plaintiffs are mindful that under Local Rule 7-9(c), they should not repeat previous arguments.
     Therefore, Plaintiffs do not restate their arguments regarding important terms in CIPA’s statutory
27   text—namely, “use,” “attach,” “electronic tracking device,” and “other moveable thing.” See,
     e.g., Pls.’ Opp’n to Google’s Mot. to Dismiss at 7-13; Pls.’ Mot. to Certify Order for
28   Interlocutory Appeal at 4-6, ECF No. 120.
                                                                      MOTION FOR LEAVE TO FILE MOTION FOR
                                                     -6-                                RECONSIDERATION
                                                                                  CASE NO. 5:18-CV-05062-EJD
      Case 5:18-cv-05062-EJD Document 129 Filed 05/21/20 Page 12 of 21



 1   courts should understand and interpret privacy statutes liberally in recognition of their purpose.
 2   Even though the ECPA was written long before the advent of internet browsing history tracking
 3   and did not specifically address the twenty-first century technology at issue in the case, the Ninth
 4   Circuit held that the “paramount objective” of the statute controlled. Facebook’s alleged
 5   collection of data through its social plug ins was not subject to dismissal, because that conduct
 6   violated the spirit of the statute, which is “to protect effectively the privacy of electronic
 7   communications.” In re Facebook, 956 F.3d at 608. The Ninth Circuit articulates an elegant
 8   logic: Courts should understand privacy statutes as serving the goal of protecting privacy. These
 9   statutes do not merely protect individuals from certain technologies existing at the time of
10   adoption and later outmoded. Rather, so long as legislative intent makes clear what aspect of
11   privacy is protected from surveillance, these statutes serve as indelible prohibitions on that
12   surveillance, no matter the technology of the day.
13          B.      The Dismissal Order cannot be Squared with Facebook or the Requirements
                    of Federal Rule 12(b).
14

15          Contrary to the instruction from Facebook and the standards set forth by Federal Rule of
16   Civil Procedure 12(b), the Dismissal Order drew inferences unfavorable to Plaintiffs from the
17   Complaint, overlooked or misconstrued crucial allegations, and narrowly interpreted the scope of
18   the common law and statutory privacy interests at stake.
19                  1.      The Court should reconsider dismissal of Plaintiffs’ common law and
                            constitutional privacy claims.
20

21          The Dismissal Order acknowledged many of the salient allegations that bring this case
22   within the ambit of Facebook’s guidance, but drew inferences contrary to those allegations in
23   dismissing Plaintiffs’ common law and constitutional privacy claims. At the outset, this Court
24   correctly concluded that Plaintiffs pled “sufficient facts to show they did not consent to the
25   storage of their geolocation information.” Dismissal Order at 8. This Court also agreed that
26   Plaintiffs plausibly alleged that Google collected and stored “specific movements or locations”
27   from Plaintiffs when they used Google services on their mobile devices. Id. at 18. However, the
28   Court found that the Complaint failed to plead “sufficient facts to establish a legally protected
                                                                       MOTION FOR LEAVE TO FILE MOTION FOR
                                                      -7-                                RECONSIDERATION
                                                                                   CASE NO. 5:18-CV-05062-EJD
      Case 5:18-cv-05062-EJD Document 129 Filed 05/21/20 Page 13 of 21



 1   privacy interest” because the Court inferred that Google’s data collection was limited to “bits and
 2   pieces.” Id. at 18-19. This finding falls short of the standard, reaffirmed by Facebook, that “[a]t
 3   the pleading stage, all allegations of material fact are taken as true and construed in the light most
 4   favorable to the non-moving party.” In re Facebook, 956 F.3d at 601; Fed. R. Civ. Proc. 12(b).
 5           The Dismissal Order improperly inferred limitations on Google’s data collection, and
 6   failed to consider Plaintiffs’ allegations regarding the ubiquity of Google apps and how they are
 7   used. It also lacked the benefit of the Ninth Circuit’s recent guidance in Facebook pertinent to
 8   the non-consensual nature of Google’s data collection. Specifically, the Dismissal Order held that
 9   Plaintiffs’ intrusion upon seclusion and constitutional claims failed because “comprehensive data
10   collection is not at issue,” as Google “only tracked and collected data during use of Google
11   services . . . [so its] ‘profile’ of a user is only as specific as their use of Google services.”
12   Dismissal Order at 17-19.
13           Contrary to Plaintiffs’ allegations, this holding assumed that use of Google apps must
14   result in relatively few location data points. The Court, rather than construing the allegations in a
15   light most favorable to Plaintiffs as the non-moving party, drew a contrary inference that
16   Google’s data collection was limited to “bits and pieces,” such that Google had not intruded upon
17   a legally protected privacy interest at all. Dismissal Order at 18-19. The Court granted leave to
18   amend these claims, but only within the confines of the Dismissal Order’s findings, such that any
19   privacy interests would turn on whether the so-called “bits and pieces” of geolocation data which
20   Google collected concerned “a sensitive or confidential location.” Dismissal Order at 18.
21           Plaintiffs’ Complaint in fact alleged expansive tracking akin to that which the Facebook
22   court held constitutes a breach of established privacy rights. The Complaint averred well-
23   supported allegations that Google’s data collection far exceeds the boundaries inferred by the
24   Court, but rather is nearly constant. As alleged, Google mobile applications—e.g., Google Maps,
25   Google Search, Google Hangouts, and “camera” apps—are ubiquitous in contemporary life, and
26   constantly gathering location data on their users. For instance, Plaintiffs allege:
27           •   That location data is stored each time an app is active, and at least some applications
28               collect location data via “automatic” updates. Complaint (ECF No. 80, “Compl.”),
                                                                         MOTION FOR LEAVE TO FILE MOTION FOR
                                                       -8-                                 RECONSIDERATION
                                                                                     CASE NO. 5:18-CV-05062-EJD
      Case 5:18-cv-05062-EJD Document 129 Filed 05/21/20 Page 14 of 21



 1              ¶¶ 47, 85.
 2          •   That “[a]ccording to a study conducted by Vanderbilt University, a dormant,
 3              stationary Android phone, with [Google] Chrome active in the background,
 4              communicated location information to Google 340 times during a 24-hour period, or at
 5              an average of 14 data communications per hour.” Compl. Ex. 1, ECF 80-1 at 11.
 6          •   That Google mobile apps, which collect data both actively and passively, such as
 7              when running in the background, have “tremendous reach.” Compl. Ex. 14, ECF 80-1
 8              at 252.
 9          •   That, when using an Android device, “even if a user does not interact with any key
10              Google applications”—i.e. no Google Search, no YouTube, no Gmail, and no Google
11              Maps—“Google is still able to collect considerable information through its advertiser
12              and publisher products,” and that “location information constituted 35% of all the data
13              samples sent to Google . . . driven largely by data activity from Google’s publisher
14              and advertiser products (e.g. Google Analytics, DoubleClick, AdWords).” Id. at 253-
15              54.
16          •   That users make more than 11 billion Google Search queries per month in the United
17              States. Id. at 276.
18          Plaintiffs did not consent to Google’s surveillance of their locations and movements,
19   which likely involves collection of location data points far exceeding those collected from the 7
20   million third-party webpages at issue in Facebook. Indeed, this Court already determined that
21   Plaintiffs properly alleged, at a minimum, that Google collected location information
22   contemporaneous with Plaintiffs’ every use of Google services on their mobile phones throughout
23   the day, week, and year without Plaintiffs’ consent. Dismissal Order at 8.
24          The Complaint robustly alleges that Google’s unauthorized storage of geolocation data
25   provided Google a virtual atlas of users’ movements from point to point throughout the day.
26   Below is an image drawn from Plaintiffs’ complaint showing an investigator’s movements, over
27   just two days in Manhattan and northern New Jersey, as Google cataloged them, despite an
28   attempt to prevent such tracking by turning Location History to the “off” position:
                                                                    MOTION FOR LEAVE TO FILE MOTION FOR
                                                   -9-                                RECONSIDERATION
                                                                                CASE NO. 5:18-CV-05062-EJD
      Case 5:18-cv-05062-EJD Document 129 Filed 05/21/20 Page 15 of 21



 1

 2

 3

 4

 5

 6

 7

 8

 9

10   Compl. ¶ 65. See also Stuart A. Thompson and Charlie Warzel, Twelve Million Phones, One
11   Dataset, Zero Privacy, New York Times (Dec. 19, 2019), available at
12   https://www.nytimes.com/interactive/2019/12/19/opinion/location-tracking-cell-phone.html.
13          This far-ranging geolocation information is exactly the sort that the Ninth Circuit held can
14   be compiled into “highly personalized profiles” based on “histories and habits,” which
15   “prevent[ed] [the Ninth Circuit] from concluding that the [p]laintiffs have no reasonable
16   expectation of privacy.” In re Facebook, 956 F.3d at 604. Thus, in the words of the Ninth
17   Circuit, these are “broad swaths of personal information” that are inherently sensitive. Id. at 604
18   n.7. Plaintiffs similarly alleged that, with the compendium of location and movement information
19   Google collects without user consent, Google creates “an intimate, and individually-identifying,
20   profile of [each Google user]’s life.” Compl. ¶ 54.
21          Had this Court drawn inferences favorable to Plaintiffs from the Complaint, with the
22   benefit of the Ninth Circuit’s guidance in Facebook, it would have found a privacy interest
23   alleged. Following the Ninth Circuit’s reasoning, the cumulative collection of one’s movements
24   is by itself sensitive—indeed, likely more sensitive than any single, one-time pinpoint on a map,
25   no matter how sensitive that one specific location. In light of Plaintiffs’ other allegations
26   concerning Google’s ubiquity and the collection of data automatically and in the background,
27   Plaintiffs respectfully submit that it is clear that the “[c]ollect[ion] [of] such broad swaths of
28   personal information absent consent” is conduct supporting these claims as a matter of law. In re
                                                                       MOTION FOR LEAVE TO FILE MOTION FOR
                                                     - 10 -                              RECONSIDERATION
                                                                                   CASE NO. 5:18-CV-05062-EJD
      Case 5:18-cv-05062-EJD Document 129 Filed 05/21/20 Page 16 of 21



 1   Facebook, 956 F.3d at 604 n.7.
 2          Therefore, Plaintiffs respectfully request that this Court reconsider its Dismissal Order and
 3   deny Google’s motion to dismiss Plaintiffs’ intrusion upon seclusion and constitutional invasion
 4   of privacy claims.
 5                  2.      The Court should reconsider dismissal of Plaintiffs’ CIPA claims.
 6          Facebook instructs that the Dismissal Order’s evaluation of Plaintiffs’ CIPA claims
 7   should focus not on technology existing and discussed at the time of CIPA’s passage, but rather
 8   on the paramount objectives of the statute—in this case, to provide protections and redress for
 9   non-consensual geolocation tracking enabled by developing technology. Respectfully, the
10   Dismissal Order misapplied the facts to the law in concluding that “Plaintiffs’ CIPA claim fails as
11   a matter of law” because Plaintiffs “take issue not with the ‘determination [of] the[ir] location or
12   movement,’ but with the collection and storage of that geolocation data.” See Civ. L.R. 7-
13   9(b)(3); Dismissal Order at 10 (quoting Cal. Penal Code § 637.7(b)).
14          With the benefit of the Ninth Circuit’s instruction, this Court should reconsider whether
15   CIPA not only protects against surveillance, as it held, by “a device on the automobile of an
16   individual,” as existing at the time of CIPA’s adoption in 1998 (Dismissal Order at 12), but also
17   from the electronic tracking devices of today: mobile devices and the GPS hardware, cellular
18   radios, and WiFi chips, which are soldered to those mobile devices. After all, when the
19   California Legislature adopted the CIPA provision at issue, its statement of intent declared, in
20   prescient terms, “that the increasing use of electronic devices is eroding personal liberty.”
21   S.B. 1667, Stats. 1998, ch. 449, § 1; cf. Carpenter v. United States, 138 S. Ct. 2206, 2219, 2223
22   (2018) (reasoning, in light of “the seismic shifts in digital technology that made possible the
23   tracking of not only Carpenter’s location but also everyone else’s [through their cell phones], not
24   for a short period but for years and years,” that “the Court is obligated . . . to ensure that the
25   ‘progress of science’ does not erode Fourth Amendment protections”).
26          Applying Facebook’s reasoning, CIPA’s paramount objective is to protect people, not
27   automobiles. Indeed, CIPA expressly “declare[d] that electronic tracking of a person’s location
28
                                                                       MOTION FOR LEAVE TO FILE MOTION FOR
                                                     - 11 -                              RECONSIDERATION
                                                                                   CASE NO. 5:18-CV-05062-EJD
         Case 5:18-cv-05062-EJD Document 129 Filed 05/21/20 Page 17 of 21



 1   without that person’s knowledge violates that person’s reasonable expectation of privacy.” Id.4
 2   CIPA does not limit itself to the automobile tracker of 1998 but provides, in pertinent part, that
 3   “[n]o person or entity in this state shall use an electronic tracking device to determine the location
 4   or movement of a person” where “‘electronic tracking device’ means any device attached to a
 5   vehicle or other movable thing that reveals its location or movement by the transmission of
 6   electronic signals.” Cal. Pen. Code § 637.7(a), (d) (emphasis added).
 7            The Court also misapplied the alleged facts to the law and failed to consider Plaintiffs’
 8   legal arguments. A fundamental basis for the Court’s dismissal of the CIPA claim was the
 9   perception that Plaintiffs failed to challenge Google’s determination of “location or movement,”
10   the conduct that CIPA prohibits. Dismissal Order at 10. This perception erroneously expanded
11   Plaintiffs’ acknowledgement that some (not all) instances of Google’s determination of “location”
12   were known to them, such as when Plaintiffs requested that their location be shown during active
13   use of Google Maps, into a false concession that Plaintiffs did not challenge any “data tracking”
14   by Google. Id. The Dismissal Order’s inference that Plaintiffs’ limited acknowledgement
15   regarding transitory use of location data by certain apps encompassed all locations determined
16   through any means by Google, as well as movement determination, was improper under Federal
17   Rule 12(b)(6).
18            Plaintiffs nowhere conceded that Google’s determination of Plaintiffs’ movements, i.e. the
19   changes in their locations over time, was known to them or authorized. See Tr. of Nov. 21, 2019
20   Dismissal Hearing, at 19 (Argument of Ps’ Counsel: “There's two parts to CIPA. . . . Now, it’s
21   true that a transitory use will determine your location. But a transitory use will not determine your
22   movement, and particularly not a movement over time.”); Compl. ¶ 65 (showing “a visual map of
23   the movements” of an investigator as drawn from Google’s collection of geolocation information
24   captured with Location History off); ¶ 79 (“Plaintiffs’ and Class members’ expectations that those
25   settings and permissions would be heeded and effective, and that they could travel without
26
     4
27     This legislative statement also indicates that, contrary to the Dismissal Order’s conclusion,
     under California law, individuals have a legally protectable privacy interest in their location
28   information generally. Cf. Dismissal Order at 19.
                                                                      MOTION FOR LEAVE TO FILE MOTION FOR
                                                    - 12 -                              RECONSIDERATION
                                                                                  CASE NO. 5:18-CV-05062-EJD
         Case 5:18-cv-05062-EJD Document 129 Filed 05/21/20 Page 18 of 21



 1   creating a record of their movements, are eminently reasonable.”) (emphasis added); ¶ 105
 2   (“Google’s . . . tracking of users’ . . . movement history was surreptitious and purposely
 3   deceptive.”) (emphasis added); ¶ 120 (“Google’s acts and practices complained of herein,
 4   engaged in for purposes of storing and tracking indefinitely the location information of mobile
 5   device users and thus determining their movement over time . . . violated and continues to violate
 6   Cal. Pen. Code § 637.7.”) (emphasis added); ¶ 125 (“Google engaged in such . . . tracking of each
 7   Class member’s movement after each Class member had expressly communicated to Google that
 8   Google did not have their consent to do so[.]”).5
 9            In the context of privacy rights, the “storage” of geolocation information and “tracking”
10   are conceptually linked. To “track” a person’s location contemplates a reference point showing
11   their prior location. “Storage” (over time) of location data is what makes it possible to determine
12   (or track) “movements” from one location to the next. “Tracking” happens when location
13   information—i.e., coordinates on Earth—are “stored” and thus made available for comparison.
14   That is how Google keeps “track”; it tracks an individual’s movements between stored
15   coordinates. At bottom, “storing” locations is the means of determining a person’s movement.
16   Had Google determined only Plaintiffs’ “location” at a particular time and only to the extent
17   Plaintiffs allowed and reasonably expected, rather than storing those voluminous data points
18   without notice or consent, Google would not have been able to profile its users or analyze their
19   location data in the invasive way it did. Dismissal of Plaintiffs’ CIPA claim with prejudice
20   should be reconsidered to fully address the argument and facts supporting Plaintiffs’ claims based
21   upon Google’s tracking of their movements.
22            In sum, the Ninth Circuit’s Facebook decision demonstrates that this Court took too
23   narrow a view of the protections CIPA offers as we embark on this third decade since CIPA’s
24   adoption. The inferences drawn by the Dismissal Order regarding the nature of Plaintiffs’
25   Complaint ignored factual allegations and argument presented to the Court prior to its order.
26   5
       See also, e.g., Pls.’ Opp’n to MTD at 15-16, quoting Carpenter, 138 S. Ct. at 2217, 2216 (taking
27   issue with “the ability to chronicle a person’s past movements through the record of his cell
     phone signals”); id. at 16 (distinguishing Fredenburg v. City of Fremont, 119 Cal. App. 4th 408,
28   423 (2004) on grounds that it did not concern “the systematic tracking of movements over time”).
                                                                      MOTION FOR LEAVE TO FILE MOTION FOR
                                                    - 13 -                              RECONSIDERATION
                                                                                  CASE NO. 5:18-CV-05062-EJD
      Case 5:18-cv-05062-EJD Document 129 Filed 05/21/20 Page 19 of 21



 1   Therefore, Plaintiffs respectfully request that the Court reconsider its Dismissal Order and deny
 2   Google’s motion to dismiss Plaintiffs’ CIPA claim. To the extent, however, that the Court is
 3   inclined to deny reconsideration with respect to this claim, Plaintiffs respectfully request that the
 4   Court reconsider its dismissal of the CIPA claim with prejudice and grant Plaintiffs leave to
 5   amend their CIPA claim to further tailor their allegations to the Ninth Circuit’s guidance in
 6   Facebook.
 7   V.     CONCLUSION
 8          For the reasons stated, Plaintiffs respectfully request that the Court grant Plaintiffs leave
 9   to file a motion for reconsideration, reconsider its Dismissal Order, and deny Google’s Motion to
10   Dismiss in its entirety. To the extent the Court does not intend to reconsider its dismissal of
11   Plaintiffs’ CIPA claim, Plaintiffs respectfully request leave to amend.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      MOTION FOR LEAVE TO FILE MOTION FOR
                                                    - 14 -                              RECONSIDERATION
                                                                                  CASE NO. 5:18-CV-05062-EJD
     Case 5:18-cv-05062-EJD Document 129 Filed 05/21/20 Page 20 of 21



 1   Dated: May 21, 2020          Respectfully Submitted,
 2                                       /s Michael W. Sobol
 3                                Michael W. Sobol (SBN 194857)
                                  msobol@lchb.com
 4                                Melissa Gardner (SBN 289096)
                                  mgardner@lchb.com
 5                                Michael Levin-Gesundheit (SBN 292930)
                                  mlevin@lchb.com
 6                                LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                  275 Battery Street, 29th Floor
 7                                San Francisco, CA 94111-3339
                                  Telephone: 415.956.1000
 8                                Facsimile: 415.956.1008

 9                                       /s Tina Wolfson

10                                Tina Wolfson (SBN 174806)
                                  twolfson@ahdootwolfson.com
11                                Theodore Maya (SBN 223242)
                                  tmaya@ahdootwolfson.com
12                                Brad King (SBN 274399)
                                  bking@ahdootwolfson.com
13                                AHDOOT & WOLFSON, PC
                                  10728 Lindbrook Drive
14                                Los Angeles, CA 90024
                                  Telephone: 310.474.9111
15                                Facsimile: 310.474.8585

16                                Nicholas Diamand (pro hac vice)
                                  ndiamand@lchb.com
17                                LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                  250 Hudson Street, 8th Floor
18                                New York, NY 10013
                                  Telephone: 212.355.9500
19                                Facsimile: 212.355.9592
20                                Interim Co-Lead Class Counsel
21

22

23

24

25

26

27

28
                                                            MOTION FOR LEAVE TO FILE MOTION FOR
                                        - 15 -                                RECONSIDERATION
                                                                        CASE NO. 5:18-CV-05062-EJD
      Case 5:18-cv-05062-EJD Document 129 Filed 05/21/20 Page 21 of 21



 1                           ATTESTATION OF FILER—LOCAL RULE 5-1(i)(3)
 2               I, Michael Levin-Gesundheit, attest that concurrence in the filing of this document has

 3   been obtained from the signatories shown above. I declare under penalty of perjury that the

 4   foregoing is true and correct.

 5
                        /s Michael Levin-Gesundheit
 6
                 Michael Levin-Gesundheit
 7

 8
     1993895.2

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                        MOTION FOR LEAVE TO FILE MOTION FOR
                                                       - 16 -                             RECONSIDERATION
                                                                                    CASE NO. 5:18-CV-05062-EJD
